DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements filed on 9/16/2021 has been acknowledged.	
Status of Application
Claims 1-6, 9-16, and 19-20 are pending. Claims 7-8 and 17-18 have been cancelled.  Claims 3 and 13 have been withdrawn due to an Election of Species. Claims 1 and 11 are the independent Claims. Claims 1, 3, 9-11, 13, and 19-20 have been amended. This Final Office action is in response to the “Amendments and Remarks” received on 9/16/2021. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 9/16/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 7-8 and 17-18 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
.
With respect to the claim objection of Claims 9 and 19, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claims 9 and 19 have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claims and introduced a new IDS and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9, 11-12, 14, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Noffsinger et al. (United States Patent Publication 2010/0168942).
With respect to Claim 1: Noffsinger discloses “A computer-based method for optimizing routes for a voyage plan for a vessel, comprising the steps of” [at least…Noffsinger, Abstract];
“a. identifying each of a start point, a destination and an acceptable destination arrival period for the voyage plan” [at least…Noffsinger, ¶ 0038, 0043 0113-0123 and Figure 11]; 
“b. querying a database to determine historically-used routes as candidates for selection for the voyage plan” [at least…Noffsinger, ¶ 0065, 0090, 0113-0123 and Figure 11];

“d. obtaining weather data that forecasts position and timing of adverse weather conditions along one or more of the candidate routes” [at least…Noffsinger, ¶ 0065, 0090, 0113-0123 and Figure 11];
“e. calculating recommended ship headings and speeds along each of a plurality of segments of the one or more candidate routes” [at least…Noffsinger, ¶ 0065, 0090, 0113-0123 and Figure 11]; 
“wherein the speeds are calculated to minimize fuel oil consumption along each candidate route subject to speed increases or decreases necessary to avoid routing through adverse weather conditions and subject to subject to the acceptable destination arrival period” [at least…Noffsinger, ¶ 0043-0045, 0065, 0090,  an 0113-0123 and Figure 11]; 
“f. selecting one of the one or more routes for the voyage plan as an original route” [at least…Noffsinger, ¶ 0043-0045, 0065, 0090, 0113-0123 and Figure 11];
“g. transmitting information about the selected route to a computer device of the vessel, including data describing a recommended heading and speed for each segment of the selected route” [at least…Noffsinger, ¶ 0043-0045, 0065, 0090, 0113-0123 and Figure 11];
“h. acquiring data from the vessel reporting an actual route taken by the vessel during execution of the voyage plan, wherein the actual route data 
“i. repeating steps a. through g. to select a new optimal route with the current location as the start point, calculate recommended ship headings and speeds along each of a plurality of segments of the new optimal route and transmit information about the selected route including the recommended ship headings and speeds to the computer device of the vessel; and” [at least…Noffsinger, ¶ 0043-0045, 0065, 0090, 0113-0123 and Figure 11];
“j. transmitting data for display by a display of the computer device of the vessel, the data for displaying the original route, the actual route, and the new route” [at least…Noffsinger, ¶ 0043-0045, 0065, 0090, 0100, 0113-0123 and Figure 11].
With respect to Claim 2: Noffsinger discloses “The method of claim 1, wherein the vessel-specific data comprises hull profile design information” [at least…Noffsinger, ¶ 0004, 0043-0045, 0065, 0090, 0100, 0113-0123 and Figure 11].
With respect to Claim 4: Noffsinger discloses “The method of claim 1, wherein the weather data comprises at least one of wave, wind and current information” [at least…Noffsinger, ¶ 0002-0004, 0043-0045, 0065, 0090, 0100, 0113-0123 and Figure 11].
With respect to Claim 9: Noffsinger discloses “The method of claim 1, wherein the information about the selected route further includes waypoints for the voyage as a function of predicted durations of segments of the selected 
With respect to Claims 11-12, 14 and 19: all limitations have been examined with respect to the method in claims 1-2, 4 and 9. The method taught/disclosed in claims 1-2, 4 and 9 can clearly perform as the method of claims 11-12, 14 and 19. Therefore claims 11-12, 14 and 19 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 5 are 15 rejected under 35 USC 103 as being unpatentable over Noffsinger et al. (United States Patent Publication 2010/0168942), in view of Chen et al. (United States Patent Publication 2010/0185471).
With respect to Claim 5: While Noffsinger discloses “The method of claim 4, wherein the weather data is obtained both from a weather data source” [at least…Noffsinger, ¶ 0002-0004, 0043-0045, 0065, 0090, 0100, 0113-0123 and Figure 11]; 
Noffsinger does not state what sources the weather data is coming from.
Chen, which is a vehicle optimization system teaches “The method of claim 4, wherein the weather data is obtained both from a weather data source provided by the vessel and from a third-party data source” [at least….Chen, ¶ 0007 and 0045-0048]; 
“wherein the data provided by the third party data source is associated with a global positioning system (GPS) location of the vessel” [at least….Chen, ¶ 0007 and 0045-0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the invention of Noffsinger to not only use weather data for optimization as Noffsinger discloses but to also used weather data from multiple sources as 
With respect to Claim 15: all limitations have been examined with respect to the method in claim 5. The method taught/disclosed in claim 5 can clearly perform as the method of claim 15. Therefore claim 15 is rejected under the same rationale.
Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over Noffsinger et al. (United States Patent Publication 2010/0168942) in view of Winkler et al. (United States Patent Publication 2009/0018774).
With respect to Claim 6: While Noffsinger discloses using weather conditions, Noffsinger does not specifically state what scale is being used.
Winkler, which is also a vessel navigation system teaches “The method of claim 1, wherein adverse weather conditions are defined in accordance with a Beaufort scale” [Winkler, ¶ 0011 and 0018 Table 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Winkler into the invention of Noffsinger to not only account for adverse weather data as Noffsinger discloses but to also used known weather scales, such as the Beaufort scale as taught by Winkler with a motivation of creating a more robust 
With respect to Claim 16: all limitations have been examined with respect to the method in claim 6. The method taught/disclosed in claim 6 can clearly perform as the method of claim 16. Therefore claim 16 is rejected under the same rationale.
Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over Noffsinger et al. (United States Patent Publication 2010/0168942), in view of  O’Donncha et al. (United States Patent Publication 2020/0225385).
With respect to Claim 10: While Noffsinger discloses using history and the past when optimizing routes, Noffsinger does not state using popularity when making the determination.
Lee, which is also a navigation system for marine vessels teaches “The method of claim 1, wherein the one or more candidate routes are determined based on an indication in the database of frequent prior usage of the candidate routes in other voyage plans” [at least Lee, Abstract ¶ 0004-0005 and 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the invention of Noffsinger to not only use historic data when optimizing routes selection as Noffsinger discloses but to also used popularity in route 
With respect to Claim 20: all limitations have been examined with respect to the method in claim 10. The method taught/disclosed in claim 20 can clearly perform as the method of claim 10. Therefore claim 20 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669